Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-12 and 21-23) without traverse in the reply filed on 08/02/2022 is acknowledged.  
Thus, the restriction requirement is hereby made FINAL.
	All other claims were canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Please amend the claims as follows:
	
1. A system for sampling material from cells, the system comprising:
	a chip including an electrode array of sampling electrodes arranged along a surface of the chip, wherein a cell-receiving area is located adjacent the surface of the chip, wherein a well array of wells is formed in the surface of the chip, wherein each sampling electrode of the electrode array is located at the bottom of a different well of the well array, and wherein each tag of the tag array is located in one of the wells of the well array;
	a tag array supported by the chip and aligned with the electrode array, the tag array being composed of tags, each tag of the tag array including an identifier that is unique to the tag within the tag array; and
	a control circuit configured to apply an individually controllable voltage to each
sampling electrode of the electrode array and measure an electrical property of the sampling electrode, wherein the control circuit is configured to apply a lysis voltage to each sampling electrode of the electrode array, to lyse a cell located in the cell-receiving area and aligned with the sampling electrode, if the electrical property measured for the sampling electrode meets one or more predefined criteria.

7. (canceled).
11. (canceled).

Reasons for Allowance
Claims 1-6, 8-10, 12 and 21-23 are allowed because the prior art fails to teach or suggest the control circuit is configured to apply a lysis voltage to each sampling electrode of the electrode array, to lyse a cell located in the cell-receiving area and aligned with the sampling electrode, if the electrical property measured for the sampling electrode meets one or more predefined criteria (detecting proximity of cell to well at bottom of channel before lysis initiated).  The closest prior art teaches electrode array tag/barcode chip that measures an electrical property of a cell using electroporation and electrophoresis (US 20200277663, Fig. 22; see also US 10640824).  Other prior art teaches to detect cell location in relation to electrodes before poration (US 20050112544; US 20120225424).  However, none of this prior art teaches the specific configuration of array with a well array of wells is formed in the surface of the chip, wherein each sampling electrode of the electrode array is located at the bottom of a different well of the well array, and wherein each tag of the tag array is located in one of the wells of the well array.  This specific configuration allows detecting proximity of a cell to the well at the bottom of the channel before lysis is initiated (Spec., pgs. 23-24).  Thus, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6, 8-10, 12 and 21-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637